Citation Nr: 1737301	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


INTRODUCTION

The Veteran had active service from September 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was initially before the Board in March 2014.  In March 2014, the Board denied entitlement to an increased disability rating for residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, denied entitlement to a an increased rating for degenerative joint disease of the right elbow and remanded entitlement to a TDIU.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2014, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issue of entitlement to an increased rating for residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, but did not disturb the denial of entitlement to an increased rating for degenerative joint disease of the right elbow, and remanded the case to the Board for readjudication consistent with the JMPR.  Pursuant to the August 2014 JMPR, in April 2015 the Board remanded the issue of entitlement to an increased disability rating for residuals of dislocated right elbow with incomplete paralysis of the right ulnar nerve, currently rated as 40 percent disabling, for further evidentiary development.  The issues of entitlement to an increased rating for service-connected incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, currently evaluated as 40 percent disabling, and entitlement to a TDIU, now return for appellate review.  

Additionally, a March 2016 rating decision granted entitlement to service connection for limitation of extension as related to the service-connected disability of degenerative joint disease of the right elbow and assigned a noncompensable evaluation effective June 22, 2015.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, based on the claim for an increase, received by VA on December 24, 2008, the Veteran's disability of the right ulnar nerve, as a residual of a dislocated right elbow, has manifested in disability most closely approximating moderate incomplete paralysis of the ulnar nerve, although the Diagnostic Code rating for severe incomplete paralysis is continued from a prior rating period.

2.  The Veteran is service-connected for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, rated as 40 percent disabling effective from May 15, 2007, degenerative joint disease of the right elbow, rated as 10 percent disabling effective from December 24, 2008, and limitation of extension of the right elbow, rated as noncompensable effective from June 22, 2015; his combined evaluation for compensation is 40 percent from May 15, 2007 and 50 percent from December 24, 2008. 

3.  The Veteran completed one year or college.  He was last employed on November 26, 2008 and was responsible for processing insurance claims.

4.  The most probative evidence of record is at least in equipoise as to whether, effective from November 27, 2008, the Veteran's service-connected disabilities, considered in combination, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 40 percent for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.124a, Diagnostic Code 8516 (2016).

2.  The criteria for a TDIU, on an extraschedular basis, have been met effective from November 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A.  Right Ulnar Nerve, Residual of a Dislocated Right Elbow 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran maintains that his service-connected incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow is more severe than what is reflected by the currently assigned disability rating.  He is assigned a 40 percent evaluation under Diagnostic Codes (DCs) 5299-8516.  DC 8516 contemplates paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.  Under 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  The August 2014 JMPR found that because of the apparent similarity of symptoms contemplated under DC 8512 and DC 8516 that the Board erred in the March 2014 decision by failing to consider the applicability of DC 8512, which contemplates paralysis of the lower radicular group. 

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120 (2016).  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a (2016).

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69 (2016).  The record, including a June 2015 peripheral nerves conditions disability benefit questionnaire, reflects the Veteran's dominant hand is his right hand, thus his right upper extremity is considered his major extremity for evaluation purposes. 

DC 8516 provides ratings for paralysis of the ulnar nerve.  DC 8516 provides that mild incomplete paralysis is rated 10 percent disabling for a major or minor extremity; moderate incomplete paralysis is rated 30 percent disabling for a major extremity and 20 percent disabling for a minor extremity; and severe incomplete paralysis is rated 40 percent disabling for a major extremity and 30 percent for a minor extremity.  Complete paralysis of the ulnar nerve is rated 60 percent for the major extremity, and it contemplates the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

DC 8512 provides ratings for paralysis of the lower radicular group of nerves.  Under DC 8512, a 20 percent disability rating is warranted when there is mild incomplete paralysis of the lower radicular group in the minor or major hand.  A 30 percent is appropriate when there is moderate incomplete paralysis of the minor hand.  A 40 percent is appropriate when there is severe incomplete paralysis of the lower radicular group of the minor extremity.  When there is complete paralysis of the lower radicular group, involving all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, wherein the paralysis results in the substantial loss of use of the minor hand, the maximum 60 percent disability rating is awarded. 38 C.F.R. § 4.124a, DC 8512.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The terms "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note following DC 8719.  

The Board has considered whether another rating code is more appropriate than DC 8516, specifically DC 8512 as directed by the August 2014 JMPR.  In this regard, a January 2015 Independent Medical Review, stated, in part that the Veteran had involvement of C6, C7 and C8 nerve innervation with his present right hand disability and further noted the Veteran had been diagnosed with complex regional pain syndrome.  The January 2015 private examiner stated, in part, that in his opinion, the Veteran's symptoms were severe and involved the lower radicular group, thus a rating under DC 8512 would be appropriate.  However, the January 2015 private examiner did not conduct diagnostic testing or physical examination of the Veteran.  Furthermore, the January 2015 private examiner appeared to conflate the Veteran's symptoms for his service-connected disability of the ulnar nerve with cervical radiculopathy and complex regional pain syndrome.  However, the Veteran is not service-connected for complex regional pain syndrome (CPRS) or cervical radiculopathy and these diagnoses were specifically refuted as part of the Veteran's service-connected disability, as discussed below, by the June 2015 examiner.  Thus, for these reasons the January 2015 VA examiner's opinion lacks probative value.  

Additionally, the procedural history of the Veteran's service-connected ulnar disability reflects that a November 2007 rating decision granted a 40 percent evaluation for residuals, dislocated right elbow, incomplete mild paralysis of right ulnar nerve, effective May 15, 2007, under DC 8516.  However, the Veteran's current claim for increase was received by VA on December 24, 2008.  In this regard, even if DC 8512 was determined to be the correct DC, such would not allow for a rating higher than 40 percent, as during the current rating period, severe incomplete paralysis of the lower radicular group was not shown.  Specifically, the June 2010 peripheral nerves examiner noted mild paralysis of the right ulnar nerve and the June 2015 VA examiner provided finding of moderate incomplete paralysis of the ulnar nerve.  Notably, the June 2015 VA examiner further provided findings of symptoms attributable to any peripheral nerve conditions, with respect to the right upper extremity, and noted there was no finding of constant pain, but did endorse findings of mild intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness.  However, the June 2015 VA examiner did not characterize any of these symptoms as severe.  While the January 2015 private examiner found the Veteran's disability to be severe, as noted above, the January 2015 private examiner's finding lacks probative.  

The April 2009, June 2010 and June 2015 VA examiners did conduct physical examinations of the Veteran and provided related findings.  The April 2009 VA examiner provided a diagnosis, in pertinent part, of ulnar neuropathy secondary to fracture dislocation of the right elbow joint as well as reflex sympathetic dystrophy (RSD) and CPRS affecting the right upper extremity and found these diagnoses were at least as likely as not secondary to the Veteran's right elbow condition.  Similarly, a June 2010 peripheral nerves conditions examiner noted, in part, mild paralysis of the right ulnar nerve and also diagnosed RSD and CPRS affecting the right upper extremity and stated these were least as likely as not secondary to Veteran's right elbow condition.  However, neither the April 2009 or the June 2010 VA examiners provided any rationale for their opinion regarding the etiology of the diagnosed RSD and CPRS, thus these opinions lack probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thereafter, a June 2015 elbow and forearm conditions disability benefits questionnaire noted a diagnosis of, in pertinent part, moderate right upper extremity ulnar neuropathy.  A June 2015 VA peripheral nerves conditions disability benefits questionnaire provided findings of moderate incomplete paralysis of the ulnar nerve and mild cervical radiculopathy, and found such was secondary to cervical spondylosis and was a new, separate and unrelated condition.  The June 2015 VA peripheral nerves conditions examiner also noted mild incomplete paralysis of the upper radicular group, which would only allow for a 20 percent rating under DC 8512.  

Additionally, the June 2015 VA peripheral nerves conditions examiner stated that the features of reflex sympathetic dystrophy (RSD)/CPRS included changes in skin texture of affected extremity, abnormal sweating pattern on affected area, changes in nail or hair growth patterns, hyperesthesia, dysthesia, stiffness in affected joints, problems of muscle movement and abnormal movements, and dystonia or tremors of the affected limb and that these were not noted upon current examination.  Thus, the June 2015 VA examiner found the Veteran did not have findings consistent with RSD/CPRS based on physical examination.  Moreover, as indicated above, the June 2015 VA examiner stated the Veteran had two conditions causing peripheral nerve symptoms and disability in the radiculopathy upper extremity:  cervical radiculopathy and service-connected right ulnar mononeuropathy at the elbow.  The June 2015 VA examiner stated that since both of these disabilities had sensorimotor components, it was impossible to distinguish the exact percentage of each to the overall disability and symptoms in the right upper extremity.  However, the June 2015 VA examiner stated that based on a review of the medical records, current examination and testing, the majority of the symptoms, greater than 50 percent, were related to the ulnar nerve rather than to the cervical radiculopathy.  Thus, the Board finds that DC 8516 for paralysis of the ulnar nerve, is the most appropriate DC.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  

Furthermore, separate ratings under both DC 8512 and DC 8516 are not in order as separate ratings cannot be assigned as the symptomatology associated with the Veteran's disability was not shown by the evidentiary record to be separate and distinct, as the symptomatology, such as pain and decreased grip strength, is overlapping and duplicative, as noted by the June 2015 peripheral nerves conditions examiner.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  Similarly, although the June 2010 VA peripheral nerves examiner noted both neuritis and neuralgia were present with respect the Veteran's mild paralysis of the right ulnar nerve, DC 8616 with respect to neuritis, or DC 8716 with respect to neuralgia, would not provide for a higher rating, as the Veteran's ulnar disability is accurately rated under DC 8516, which encompasses such symptoms.  No other DCs are implicated by the evidence of record and, as noted above, the Veteran is separately service-connected for other disabilities of the right elbow under DC 5010 and DC 5207 which are not at issue.  

Thus, after review of the clinical findings, the Board finds that the Veteran's disability of the right ulnar nerve, as a residual of a dislocated right elbow, has not resulted in severe incomplete paralysis of the ulnar nerve.  Significantly, as described above, the totality of the Veteran's symptoms have been mild to moderate in degree, although as discussed, the Veteran's disability is currently rated as severe.  As noted above, the Veteran was afforded examinations in April 2009, June 2010 and June 2015.  The April 2009 VA hand, thumb and finger examination report noted there was no obvious wasting or atrophy of the muscles around the right elbow, right wrist, and the muscles of the right forearm as well as the small muscles of the right hand and power in the muscles appeared normal except for the right hand.  The April 2009 VA examiner noted the Veteran's right handgrip was diminished and power was rated as 4 out of 5 with very minimal contractures of the right hand fingers at the distal and proximal joints present.  The April 2009 VA examiner found no obvious swelling, redness, warmness, or crepitus of the small joints of the right hand and repetitive movements were normal, not painful, minimal tremors of the right hand were present, and circulation in the right hand was normal.  The April 2009 examiner noted the right hand was warm on palpation with no evidence of cellulitis, chronic ulcers, or gangrene and repetitive movements was normal, not painful, sensations were intact, circulation was intact and deep tendon reflexes were normal.  

In a June 2010 peripheral nerves examination report, the VA examiner noted problems associated with the diagnosis of mild paralysis of the right ulnar nerve, of nerve dysfunction, neuritis and neuralgia but specifically noted paralysis was absent.  A June 2015 peripheral nerves conditions disability benefit questionnaire found right grip strength was 4 out of 5.  The June 2015 disability benefit questionnaire noted the ulnar nerve was characterized by incomplete paralysis of moderate severity.  

Additionally, complete paralysis of the ulnar nerve was not reflected in VA treatment records.  Specifically, VA treatment records include a January 2009 VA treatment record, which noted in part, with respect to neurological findings, the Veteran had numbness and tingling on right 4thand 5th fingers.  A July 2009 VA treatment record, noted in part, intrinsic hand weakness and flexion contracture of digits.  A September 2009 VA treatment records noted, in part, that the Veteran was able to fully flex his right digits, limited only by soft tissue, and had full extension of the thumb.  A February 2010 VA treatment record provided an assessment decreased active range of motion and strength in right hand.  An April 2010 VA treatment record noted a long-term goal that the Veteran would be able to manipulate hand tools for his auto mechanic program.

Private records also do not reflect complete paralysis of the ulnar nerve.  In this regard, a January 2015 Independent Medical Review noted, in part, the Veteran had difficulty grasping and holding objects when using right hand and that, in general, his right hand grip was markedly diminished in strength.  Thereafter, in a November 2016 private Vocational Employability Assessment, which reflected the most severe symptoms of record, noted the Veteran reported, in part, that he was unable to simple grasp for more than five minutes and could not power grip.  However, the fact of being able to grip for less than five minutes in and of itself demonstrated there was not complete paralysis of the ulnar nerve.  

The Board acknowledges the Veteran's assertions that his incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow is more severe than evaluated.  These endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted above, the Veteran has not been shown to have the requisite expertise to be deemed competent to identify a specific level of disability related to his incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow.  Such competent evidence concerning the nature and extent of the Veteran's incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which his incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, has been evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints related to his incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow.  

For these reasons, the Board finds that the Veteran is not entitled to a higher rating in excess of 40 percent for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, at any point during the appeal period.  In making this determination, the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow met or nearly approximated the criteria for higher rating other than that which has already been granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with his respect to his incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

B.  TDIU 

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016). 

In exceptional circumstances, where the Veteran does not meet the aforementioned schedular requirements, a total rating may nevertheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

Entitlement to a TDIU has been raised as part and parcel of the Veteran's disagreement with an increased rating for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), received by VA on December 24, 2008.  The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims file.  Evidence in a claimant's file which demonstrates that an increase in disability was ascertainable up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).   Thus, the period for consideration on this appeal for a TDIU is from December 24, 2007.  38 C.F.R. § 3.400 (2016).  

The Veteran contends that his service-connected disabilities are so severe as to prevent him from obtaining substantially gainful employment.  The Veteran is service-connected for incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, rated as 40 percent disabling effective from May 15, 2007, degenerative joint disease of the right elbow, rated as 10 percent disabling effective from December 24, 2008, and limitation of extension of the right elbow, rated as noncompensable effective from June 22, 2015.  His combined evaluation for compensation is 40 percent from May 15, 2007 and 50 percent from December 24, 2008.  As these ratings do not meet the above-noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16 (a). 

However, as noted above, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Entitlement to an extraschedular TDIU may be referred in the first instance by the RO for approval by the Director.  In this case, an opinion was obtained from the Director, and associated with the record in April 2017.  Consequently, the Board may now consider the TDIU issue without prejudice to the Veteran. 

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  In VA Forms 21-8940, Veteran's Application for Increased Compensation based on Unemployability, received by VA in March 2014 and January 2015, the Veteran reported he last worked on November 26, 2008 and had attained one year of college education.  Such is supported by a February 2016 letter, in which the Veteran's last employer reported that the Veteran was employed from February 5, 1990 to November 26, 2008 and was retired.  

Furthermore, in his March 2014 application, the Veteran also stated his service-connected condition affected his job performance.  In the November 2014 statement, the Veteran further reported he was last employed in processing insurance claims and was responsible for imputing information.  He stated that he had a quota that he had to meet of 100 claims a day and the quality was strictly controlled.  He stated he was only allowed three errors a month with respect to the thousands of claims he completed.  He further stated he was written up several times for not being fast enough to meet the required quota or for making too many mistakes and that he retired in 2008 because, had he received one more write-up, he would have been fired.  He stated that due to his service-connected right elbow conditions, he could not stretch his arm or his fingers out completely.  He stated these conditions severely affected his ability to write, type, and use a computer.  He stated that because of his struggle to use a computer quickly and effectively he was not able to maintain his employment processing insurance claims.  

In a statement, received by VA in January 2015, the Veteran reported, in part, that he felt he was unemployable due to his service-connected conditions as he was unable to continue his work because he could not move his fingers and type fast enough for production.  He also referenced missing work due his condition .  He further stated that he was attending school for auto body work to help with his rehabilitation but noted his arm was very weak and painful.  

The effect of the Veteran's incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, was discussed by April 2009, June 2010, June 2015 and December 2015 VA examiners.  The April 2009 hand, thumb and fingers examiner, in part, stated the Veteran's medical conditions (which included ulnar neuropathy) were not likely preventing him from performing his daily routine activities and sedentary jobs.  In a June 2010 peripheral nerves examination report, the examiner noted, in part, with respect to mild paralysis of the right ulnar nerve, such had significant effects on the Veteran's occupation and the impact on occupation activities was decreased manual dexterity and pain.  A June 2015 elbow and forearm conditions disability benefits questionnaire noted the Veteran's work restrictions may include avoidance of repetitive activity (repetitive motion, awkward posture and increased grip force used), that splints or bracing and avoidance of heavy lifting would need accommodation, the use of pain medication and other medication used to treat the condition could affect dexterity and alertness, and safety issues would need to be evaluated.  A June 2015 peripheral nerves conditions disability benefits questionnaire reported the Veteran's disability would impact employment as individuals with such should avoid extreme temperature variations or moist/west areas, that the use of gloves may be necessary, that individuals should also avoid direct skin exposure to chemicals and that individuals who had lost sensation to a particular body part may need to be reassigned depending on the job requirements.  

The December 2015 VA examiner opined, that the majority of evidence supported a finding that the Veteran's service-connected conditions would affect some types of employment, but that the Veteran could obtain some gainful employment in a sedentary or light duty occupation, even if additional vocational training was required.  However, the December 2015 VA examiner further qualified such by noting that exactly what these occupations were was not able to be determined without speculation.  Nevertheless, the December 2015 VA examiner also noted the Veteran had shown an aptitude throughout his occupational history to learn new job skills.  

Other records also reflect the Veteran's service-connected disabilities impacted his employment.  In this regard, in a February 2009 record to the Social Security Administration, the Veteran reported he last worked on November 26, 2008.  He further stated, in part, that his dislocated right elbow, gave him problems all the time, his fingers wanted stretch all the way out which made it hard for him to key on the computer, and with respect to quality and production, it made it hard for him to keep up.  He reported that he made a lot of errors because of his condition.  He further stated his condition limited him from keying claims in the system in a timely manner as his hand would get weak when he had to do a lot of lifting and carrying things.  However, he also linked his inability to work due to fatigue due to his diabetes and depression.  Additionally, a May 2009 VA Counseling Record - Narrative Report, noted, in part, that impairment to suitable employment included paralysis of the ulnar nerve, which created difficulty grasping and holding on to items and continuous use of fingers on a keyboard, and limitations with lifting and carrying.  The May 2009 VA record further noted it was uncertain as whether it was currently feasible for the Veteran to achieve a vocational goal.

VA treatment records also reflect the Veteran's service-connected right upper extremity disabilities interfered with employment.  In this regard, an August 2009 VA treatment record for physical rehabilitation noted the Veteran had been unemployed since early retirement and was now returning to school for auto mechanic training with a short term goal to increase right hand grasp to hold a wrench in hand and a long term goal to manipulate hand tools for his auto mechanic program.  An April 2010 VA treatment record reflected the long term goal was met. 

The Veteran has also submitted two private medical opinions.  In a January 2015 private Independent Medical Review, the examiner stated, in pertinent part, that based on the plethora of neurological deficits, including CPRS, it was his medical opinion that that the Veteran was not capable of securing and following substantially gainful employment since December 1, 2008 due entirely to his service-connected right upper extremity disabilities.  

Thereafter, a November 2016 private Vocational Employability Assessment, stated that, functionally the Veteran had no service-connected medical disability which would limit his ability to primarily sit when working, as required in sedentary employment, but he was unable to perform or to sustain the upper extremity demands typically associated with primarily seated office or mechanical occupations, specifically, his inability to use his right elbow and hand for bimanual reaching, bimanual handling (gripping/grasping/holding) and his inability for fine finger manipulation (hand writing/keyboarding/assembly/manipulating objects).  Therefore, the November 2016 examiner opined that it was more likely than not that due to the Veteran's service-connected disabilities he could not perform sedentary work, even at the unskilled level.  The November 2016 examiner stated it was more likely than not that the Veteran's inability to sustain any physical activity with his service-connected right dominant elbow and hand, to include his inability for frequent to constant reaching, handling and fingering; his inability for fine motor activities such as hand writing, manipulating things or operating a keyboard, and considering the Veteran was only able to functionally use his non-dominant upper extremity, resulted in a significant impact for performing any work, to include sedentary, unskilled to skilled, without significant work place accommodations and significant tool modifications.  The November 2016 examiner also noted that the Veteran reported that while he enrolled into an auto body repair training program, due to the non-use of his right arm, he was only able to participate in the classroom work and as a result, his grades were deemed too low to graduate and he was therefore only given a certificate for the classes he completed.

In an undated opinion, associated with the record in April 2017, regarding entitlement to TDIU on an extraschedular basis, the Director, VA compensation Service, considered the Veteran's contentions regarding his unemployability.  The Director stated that review of the evidentiary record, with the application of reasonable doubt, did not satisfactorily demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities and that the medical opinion received from the VA Medical Center was more persuasive than the private physician's opinion because it was based on a thorough review of relevant military and personal history and contained a more convincing rationale.  Therefore, the Director stated that a grant of extraschedular entitlement to TDIU was not warranted. 

As noted above, where the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In this case, there is conflicting evidence as to whether the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board concludes that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  In making this determination, the Board has not overlooked the negative evidence of record, specifically evidence that linked the Veteran's unemployability to disabilities that are not service-connected such as CPRS, diabetes and depression.  

However, the January 2015 and November 2016 private opinions each stated they reviewed the Veteran's claims file and cited evidence associated with the record.  The November 2016 VA examiner also made a significant additional finding regarding the Veteran's ability to work, namely that he could not perform sedentary work, even at the unskilled level.  Furthermore, even the June 2010 VA examiner noted that the Veteran's right ulnar nerve disability had significant effects on his occupation in the form of decreased manual dexterity and pain.  Similarly, the December 2015 VA examiner also stated in part, that the Veteran's service-connected conditions would affect some types of employment.  

Similarly, the Board assigns minimal probative weight to the opinion received by the Director in April 2017.  In the opinion associated with the record in April 2017, the Director gave a negative opinion as to the Veteran's entitlement to TDIU on an extraschedular basis.  First, while the Director, in part, based the opinion on a finding that Veteran was attending school for auto body training, such was contradicted by the November 2016 examiner who reported the Veteran did not successfully complete such.  Furthermore, while the Director found the medical opinion from the VA Medical Center was more persuasive than the private physician's opinion because it was based on a thorough review of relevant military and personal history and contained a more convincing rationale, as noted above, both January 2015 and November 2016 private examiners also stated they reviewed the claims file and cited to specific evidence associated with the record.  

Moreover, the Director's opinion does not discuss the Veteran's educational and vocational background, which detracts from its probative weight.  In this case, the Veteran's had one year of higher education and his last position, which he held for a number of years, involved intensive use of a keyboard.  The Director did not evaluate whether the Veteran would be able to secure and follow a substantially gainful occupation based on his educational level and employment history.  The November 2016 private examiner's finding that the Veteran cannot perform even sedentary labor indicates that, based on his educational and vocational background, he is precluded from obtaining or retaining substantially gainful employment.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, effective November 27, 2008, which was during the one year period prior to receipt of the claim.  In this regard, the November 2016 private examiner specifically stated that based on the evidence reviewed in conjunction with the Veteran's self-report, it was her opinion as a vocational expert, that it was more likely than not that the Veteran's service-connected right elbow and ulnar nerve disabilities prevented him from securing and following substantially gainful employment since November 2008, when he could no longer perform all the duties required in his sedentary job as a claim processor, and he was forced to retire.  As noted above, the Veteran's claim was received on December 24, 2008 and the Board it is factually ascertainable that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment as of November 27, 2008.

As noted above, the record reflects the Veteran was employed until November 26, 2008.  Indeed, prior to November 27, 2008, the record reflects the Veteran was employed and was engaged in processing insurance claims.  Although the Veteran's service-connected disabilities have been shown to have impacted his employment before November 27, 2008, as referenced in the evidence of record, to include the Veteran's self-report that he was disciplined for quality related errors and missed time from work, it does not show that he was unemployable prior to that time.  Moreover, experiencing difficulty performing specific tasks or missing time from work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected disabilities.  Therefore, the functional impairment experienced or the missed time from work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned schedular disability evaluations.  Thus, as the evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to November 27, 2008, entitlement to a TDIU did not arise prior to November 27, 2008.  Accordingly, entitlement to a TDIU prior to November 27, 2008 is denied and entitlement to a TDIU is warranted on an extraschedular basis effective November 27, 2008.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for service-connected incomplete paralysis of the right ulnar nerve, as a residual of a dislocated right elbow, currently evaluated as 40 percent disabling, is denied.

Entitlement to a TDIU on an extraschedular basis, effective from November 27, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Robert V. Chisholm, Attorney 


Department of Veterans Affairs


